DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a correspondence with Steven Jinks on 04/25/2022, in relation to an interview on 4/20/2022 in which the proposed amendments were discussed.
Claim 1 of the application has been amended as follows: 

1. (Currently Amended) A fin for register pivotable between a pair of side walls facing with each other in a retainer of the register and changing a direction of air blown out from the register comprising: a fin body formed into a plate shape; and a mounting member mounted to a downstream side edge part that is on a downstream side of the fin body in an air blowing direction, wherein the mounting member has a curved shape so as to cover the downstream side edge part of the fin body, the downstream side edge part includes a first recessed part at a tip part on the downstream side in the air blowing direction, the first recessed part is formed by recessing the tip part of the downstream side edge part, the downstream side edge part and the mounting member are fixed to each other by an adhesive filled in the first recessed part, the downstream side edge part includes a second recessed part on an upstream side of the first recessed part in the air blowing direction, the second recessed part is formed by recessing the downstream side edge part in a thickness direction of the fin body, and a portion of the adhesive overflowed from the first recessed part is in the second recessed part, wherein the second recessed part directly abuts and is encompassed by the mounting member, and wherein all the adhesive is contained between the connection of the mounting member and the second recessed part of the fin body.

5. (Currently Amended) A fin for register pivotably provided between a pair of side walls facing with each other in a retainer of the register and changing a direction of a wind -3-Application No. 16/690,629 blown out from the register comprising: a fin body formed into a plate shape; and a mounting member mounted to a downstream side edge part of the fin body in an air blowing direction as a wind flowing direction, wherein the mounting member is formed into a curved shape so as to cover the downstream side edge part of the fin body, the downstream side edge part includes a first recessed part at a tip part on the downstream side in the air blowing direction, the first recessed part is formed by recessing the tip part of the downstream side edge part, the downstream side edge part and the mounting member are fixed to each other by an adhesive filled in the first recessed part, the mounting member includes a plurality of ribs, the plurality of ribs has a semicircular shape to connect a curved inner circumferential surface of the mounting member, the downstream side edge part includes a plurality of rib insertion parts to be inserted by each of the plurality of ribs, and the plurality of rib insertion parts includes a first rib insertion part, and a space between the first rib insertion part and the rib is narrower than spaces between the rib insertion parts other than the first rib insertion part and the ribs.

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a fin for register as recited in Claim 1 specifically:
the arrangement and functionality of the mounting member and the second recessed part in relation to the adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 5 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a fin for register as recited in Claim 5 specifically:
the location and functionality of the plurality of rib insertion parts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                             

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762